EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Claims:
Claim 15 (Currently Amended). The system of claim 12, wherein the vehicle is a first vehicle, the vehicle data is associated with the first vehicle, the product or service is a first product or service, and the loan information is first loan information, and wherein the at least one processor is further configured to: determine second vehicle data associated with a second vehicle; determine a second product or service associated with the second vehicle; determine second loan information associated with the customer identifier and the second vehicle; determine a third value indicative of a probability that the customer will purchase the second vehicle and the second product or service based on the second loan information; determine a fourth value indicative of a profitability of a purchase of the second vehicle and the second product or service based on the second loan information; and send, based on the third value and the fourth value, a fourth indication of the second vehicle, a fifth indication of the second loan information, and a sixth indication of the second product or service to the second device for presentation[[,]] . 

REASONS FOR ALLOWANCE
The Reasons for Allowance are the same as submitted in the Notice of Allowance mailed on 05/11/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202. The examiner can normally be reached Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625